UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                               No. 01-4371
EVARISTO PAZ-ZAMORA,
              Defendant-Appellant.
                                       
            Appeal from the United States District Court
       for the Middle District of North Carolina, at Durham.
               Frank W. Bullock, Jr., District Judge.
                            (CR-00-406)

                      Submitted: October 4, 2001

                      Decided: October 16, 2001

  Before NIEMEYER, LUTTIG, and MICHAEL, Circuit Judges.



Affirmed by unpublished per curiam opinion.


                             COUNSEL

Louis C. Allen, III, Federal Public Defender, John A. Dusenbury, Jr.,
Assistant Federal Public Defender, Greensboro, North Carolina. Ben-
jamin H. White, Jr., United States Attorney, Arnold L. Husser, Assis-
tant United States Attorney, Greensboro, North Carolina, for
Appellee.
2                   UNITED STATES v. PAZ-ZAMORA
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                              OPINION

PER CURIAM:
   Evaristo Paz-Zamora appeals the sentence imposed following his
guilty plea to unlawful re-entry after deportation by an alien who had
previously been convicted of an aggravated felony in violation of 8
U.S.C.A. §§ 1326(a), (b)(1)(West 1999). Paz-Zamora’s attorney has
filed a brief in accordance with Anders v. California, 386 U.S. 738
(1967). Counsel states there are no meritorious issues for appeal, but
contends on Paz-Zamora’s behalf that the district court erred in sen-
tencing Paz-Zamora to ninety months’ imprisonment, which was
within the guidelines range of seventy-seven to ninety-six months.
Paz-Zamora was informed of his right to file a pro se supplemental
brief but has not done so.
   As Paz-Zamora presents no challenge to the calculation of the
guidelines range but merely contends his sentence was too high
within the correct range, we find he is not entitled to appellate review
on his claim. See United States v. Jones, 18 F.3d 1145, 1150-51 (4th
Cir. 1994); United States v. Porter, 909 F.2d 789, 794 (4th Cir. 1990).
In addition, we have examined the entire record in this case in accor-
dance with the requirements of Anders and find no meritorious issues
for appeal. We therefore affirm Paz-Zamora’s conviction and sen-
tence.
   This court requires counsel to inform his client, in writing, of his
right to petition the Supreme Court of the United States for further
review. If the client requests a petition be filed, but counsel believes
such a petition would be frivolous, then counsel may move in this
court for leave to withdraw from representation. Counsel’s motion
must state that a copy thereof was served on the client. Finally, we
dispense with oral argument because the facts and legal contentions
are adequately presented in the materials before the court and argu-
ment would not aid the decisional process.
                                                           AFFIRMED